Citation Nr: 0706825	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-24 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to a disability rating in excess of 30 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to a compensable disability rating for 
peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable disability rating for 
peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for a bladder 
condition, secondary to service-connected prostate cancer.  

6.  Entitlement to service connection for a foot condition, 
secondary to service-connected prostate cancer.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

On March 20, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  In 
March 2006, the veteran withdrew his appeal of the claims for 
entitlement to increased ratings for peripheral neuropathy in 
the upper and lower bilateral extremities, as well as his 
claims for service connection for bladder and foot 
conditions, claimed as secondary to service-connected 
prostate cancer.  

As there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues, the 
Board does not have jurisdiction to review their appeal and 
they are dismissed.

ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


